Citation Nr: 1738521	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-02 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hand condition (claimed as Boxer's fracture).

2.  Entitlement to service connection for a respiratory disability, claimed as pneumonia.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 2005 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for a right hand condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of pneumonia or other respiratory disability. 

2.  Throughout the entire appeal period, the Veteran's service-connected PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, but less than total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability, including pneumonia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.310 (2016). 

2.  The criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2016).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

III. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Respiratory disability

The Veteran contends that he is entitled to service connection for a respiratory disability, claimed as pneumonia, because he was told he had pneumonia while in service.  

The Veteran's service treatment records detail a December 2005 and January 2006 acute upper respiratory infection.  The Veteran's separation medical examination noted that the Veteran's lungs were normal, and he denied ever having shortness of breath, bronchitis, wheezing, or a chronic cough.

In April 2010, the Veteran underwent a VA examination and stated that while in service he was sick with a fever, vomiting, nausea, and had difficulty breathing.  The Veteran reported that he was sent to the aid station, was told he had pneumonia, and was put on bedrest and medication for one week.  The Veteran stated that he went on work detail for two weeks after and then returned to full duty.  The April 2010 examination noted that the Veteran's pulmonary exam was normal and there was no radiographic evidence of pulmonary disease.  

Throughout the record and specifically throughout the Veteran's recent VA treatment records, the Veteran has denied chest pains, shortness of breath, cough, and wheezing.  Additionally, there is no current diagnosis in the Veteran's VA treatment records of any respiratory condition.  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thereby, as no current diagnosis exists for pneumonia or any other respiratory condition, entitlement to service connection is denied.  

PTSD

The Veteran is currently in receipt of service connection for PTSD evaluated as 50 percent disabling.  For the reasons described below, the Board finds that the Veteran's PTSD warrants a 70 percent rating, but no higher, for the entire period on appeal.  

Under Diagnostic Code 9411, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

Further, the United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

In February 2010, the Veteran underwent a VA PTSD examination.  The examiner noted that the Veteran has few social and family relationships.  However, the Veteran reported that he enjoys fishing with his son, attends church regularly, and goes out to stores and restaurants without avoidance.  Although, the Veteran did report vigilance when going out in public and does tend to stay home a lot.

The examiner stated that the Veteran did not have impairment of thought processes or communication, nor did he endorse any delusions or hallucinations.  He denied any past suicide attempts, but reported that he has had periodic brief suicidal thoughts.  The Veteran stated that he was not presently feeling suicidal and would not act on these thoughts because of his family.  He denied homicidal thoughts and no obsessive-compulsive behavior was endorsed.  The Veteran reported memory problems.  However, as discussed below, memory problems are more likely associated with the Veteran's service connected traumatic brain injury (TBI). 

Additionally, in February 2010, the Veteran stated that approximately 50 percent of the time his mood is adequate and the other 50 percent of the time his mood is low and down.  The Veteran reported irritability and impaired impulse control characterized by becoming loud, yelling, and shouting.  The examiner stated that the Veteran experienced nightmares, upsetting and intrusive memories of war-time events, hypervigilance, distrust of others, hyperstartle responses, irritability, and a low frustration tolerance.  The Veteran reported that he also has difficulty driving as he regularly checks for improvised explosive devices along the road. 

A January 2012 VA mental health outpatient treatment note described the Veteran as having some mood swings, flashbacks, nightmares, and paranoid ideation due to hearing voices and seeing the death of people that he killed in the war.  The Veteran was not psychotic or suicidal.  A separate January 2012 psychiatry note stated that he reported having hallucinations and paranoid ideation. 

In February 2014, the Veteran underwent a VA PTSD examination.  The examination noted that the Veteran is diagnosed with PTSD, TBI, and a cognitive disorder secondary to TBI.  The examiner stated that it is possible to differentiate the symptoms attributable to each diagnosis.  The examiner stated that the following symptoms are attributable to the Veteran's PTSD: intrusive thoughts and dreams of combat related trauma, anxiety, avoidance of social situations, hypervigilance, and easy startle response.  The examiner stated that the symptoms of the Veteran's TBI are headaches and memory problems.  Finally, the examiner stated that the Veteran's symptoms of sleep problems, irritability, and trouble concentrating on things could be from either, or both, of the Veteran's TBI or PTSD. 

With that in mind, the Veteran's memory impairment and headaches are considered residuals of a TBI and are not contemplated in his rating for PTSD.  It would be pyramiding to include the TBI symptoms in the evaluation of PTSD.  See 38 C.F.R. § 4.14 (2016) (the evaluation of the same disability under various diagnoses is to be avoided).

The February 2014 examiner opined that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. 

The Veteran reported that since his last exam in 2010, he divorced both his first and second wives.  The Veteran stated that he does not socialize much except over social media.  He reported social withdrawal and irritability.  The examination report noted that the Veteran experiences depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner stated that the Veteran displayed some psychomotor slowing, but no tremors/tics were noted, and there were no abnormalities of speech or evidence of psychosis.  The examiner encouraged the Veteran to resume treatment as he had stopped treatment a few months prior to the examination.   

Additionally, in February 2014, the Veteran submitted a statement in support of his claim.  The Veteran stated that he has separated himself from a lot of family activities, reunions, and any event that goes on.  The Veteran elaborated that he always feels on guard in his own home.  He stated that he replays his time in Iraq over and over again, to include witnessing the deaths of his friends.  These replay in his head and that the only thing that he knows of is war.  The Veteran stated that he cannot remember the last time he had a full night of sleep and feels that he will never fully recover. 

Upon careful review of the evidence of record, the Board finds that the Veteran's PTSD symptoms most closely approximate those warranting a 70 percent rating.  In other words, the Veteran's PTSD symptoms are of similar severity, frequency, and duration as those associated with a 70 percent rating, but no higher.  

The Board acknowledges that the evidence of record demonstrates that the Veteran has a flattened affect, impaired judgment, nightmares, avoidance tendencies, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He also has experienced symptoms including hallucinations, impairment in thought processes, impaired impulse control, hypervigilance, hyperstartle response, paranoid ideation, and re-experiencing.  These symptoms described in the VA examination reports and treatment records reflect symptoms that more nearly approximate those associated with a 70 percent rating.  

In this regard, the Board finds that the Veteran's PTSD symptoms do not reflect total occupational and social impairment, because those symptoms are not shown to be of such severity that more nearly approximate those associated with a 100 percent rating.  In light of the foregoing, the Board finds that the Veteran's symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula. 

The Board has considered whether staged ratings are appropriate for the Veteran's PTSD during anytime during the appeal period; however, the Board finds that his symptomatology has most nearly approximated symptoms such as those exemplified by the 70 percent disability criteria.  Thus, staged ratings during any time during the appeal period are not warranted.

The Board finds that the Veteran's deficiencies must be "due to" symptoms listed for that rating level, "or others of similar severity, frequency and duration."  Vasquez-Claudio, 713 F.3d at 117.  Here, the symptoms noted during the VA examinations during the appeal period are of similar severity, frequency, and duration of those noted under the criteria for a 70 percent rating. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

In sum, a 70 percent rating, but no higher, is warranted for the entire period on appeal.  As the preponderance of the evidence is against the claim for a disability rating in excess of 70 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a respiratory disability, claimed as pneumonia, is denied.

For the entire appeal period, a 70 percent rating, but no higher, for PTSD is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Right Hand

The Veteran contends that his current right hand condition is related to his military service.  The Veteran reported that while training in the field in the military, he fell on his right hand in October 2007.  He stated that his right hand became swollen and that he went to the medical station where his hand was x-rayed and splinted.  The Veteran was on light duty for two weeks and returned to full unlimited duty after attending therapy

However, the only service treatment record discussing the Veteran's right hand is an October 2006 service treatment record that notes an open wound of the right middle finger.  Additionally, at his separation medical examination, the Veteran denied ever having impaired use of the hands.

In April 2010, the Veteran underwent a VA hand examination in response to his claim for service connection for a boxer fracture of his right hand.  The examination found that the Veteran's hand was normal as there was no radiographic evidence of a boxer fracture of the right hand.  No medical opinion was requested.

In a July 2010 VA treatment note, the Veteran stated that he injured his right hand when he was 13 and had two screws put in at the base of his thumb.  The Veteran stated that he now has pain in the right wrist.  The VA physician noted February 2010 nerve conductive studies that showed mild right carpal tunnel syndrome.  However, the July 2010 VA physician stated that although the Veteran's symptoms do not sound classic for carpal tunnel syndrome, the Veteran certainly could have carpal tunnel syndrome.  Additionally, in April 2013, he was diagnosed with cubital tunnel syndrome. 

Furthermore the Veteran's VA treatment records reveal that, in December 2014, the Veteran dislocated/fractured his right fourth carpometacarpal joint after striking a cabinet.

The Board finds that another medical examination and opinion is necessary.  Specifically, on remand, the examiner must discuss whether or not any diagnosed right hand condition, including the Veteran's cubital tunnel syndrome, is related to his military service and whether or not his military service aggravated any preexisting right hand condition.  The examiner must also discuss the Veteran's intervening injury discussed above.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and service treatment records and associate those documents with the Veteran's claims file. 

2.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to an appropriate examiner to provide an opinion as to the nature and etiology of any right ankle disability present during the appeal period.  It is left to the examiner's discretion whether to reexamine the Veteran.  

The examiner must first identify all diagnosed right hand conditions present during the period of the claim (from November 2008 to the present), to include, but not limited to boxer fracture, cubital tunnel syndrome, and carpal tunnel syndrome.  

After reviewing the record, to include the Veteran's statements discussing a pre-service injury to his right thumb, a military training accident in October 2007, and the post-service dislocation/fracture of his right fourth carpometacarpal joint in December 2014, the examiner is asked to address the following with regard to each right hand condition diagnosed during the period of the claim: 

a. Whether the evidence clearly and unmistakably establishes that any diagnosed right hand condition existed prior to the Veteran's active service.

b. If the examiner determines any diagnosed right hand condition did clearly and unmistakably exist prior to the Veteran's active service, the examiner must determine whether it was clearly and unmistakably not aggravated by his active duty service.  In other words, is any increase clearly and unmistakably due to the natural progression of the disability?

c. If the examiner determines that the Veteran's right hand condition did not clearly and unmistakably exist prior to service, or was not clearly and unmistakably not aggravated by his active duty -service, the examiner must determine whether it is at least as likely as not (50 percent or greater degree of probability) that it began during active duty service, was caused by service, or is otherwise related to active duty service.  

The examiner must discuss the Veteran's intervening injury in December 2014 where he dislocated his finger.  The examiner is instructed that clearly and unmistakably requires that the evidence be obvious, manifest, and undebatable.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner is asked to provide a complete rationale for any opinions provided.  

3.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

4.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


